DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 1 is subject to examination and rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The recited term “another member of the group” is not clear if the another member belongs to the same group or a different group from the admin user/participating user in group. Appropriate action is required.

Claim 1 recites the limitation "(2) display, in real-time and during the session, on the computing device of the member, …”. There is insufficient antecedent basis for the limitation of “the member” in the claim. The term “the member” should be clarified if the member indicates the administrator user, or the at least one participating user, or the another member of the group. Appropriate action is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Bengson (US PGPub 2014/0304178) in view of Siddique (US PGPub 2016/0210602).

Regarding claim 1, A method of coordinating real-time experiences of a realm among members of a group of users, the group of users including an administrative user and at least one participating user (Bengson, see abstract, a buyer's mobile device running an application is in communication with a server to facilitate communication regarding the showing of a listed real estate property), the method comprising:
transmitting by a server from a computing device of the administrative user, to a computing device of the participating user, in a real time session that allows the participating user to experience the realm in real time (Bengson, see paragraph 0041, FIG. 8 shows a pop-up option for initiating sharing of notes between the buyer and another user. When the other user adds the buyer to collaborate with, the popup may appear (superimposed on any display of the application, for example) offering the buyer to accept or decline the invitation to share), (a) data characterizing a series of locations in the realm (Bengson, see paragraph 0042, FIG. 9 shows a listing of properties (for example, the shown properties). Each item in the list may include an option to select/deselect that property as a favorite (for example, a star or heart icon that changes colors), an address, and an image), the series of locations comprising a first location and a second location, wherein the first location is associated with a first panoramic image and the second location is associated with a second panoramic image (Bengson, see paragraph 0042, Each item in the list may include an option to select/deselect that property as a favorite (for example, a star or heart icon that changes colors), an address, and an image. Touching on the image or other parts of the item may cause the display to transition to a detail page for that property, such as the view shown at FIG. 12).

Bengson teaches the above yet fails to teach (b) executable code configured to
(1) receive, from the server, an instruction to display, in real-time and during the session, the realm at a location selected by another member of the group, and
(2) display, in real-time and during the session, on the computing device of the member, a portion of a panoramic image corresponding to the realm at the selected location.
Then Siddique teaches (b) executable code configured to
(1) receive, from the server, an instruction to display, in real-time and during the session, the realm at a location selected by another member of the group (Siddique, see figure 20 and the chatroom window of drawing item 390, Anne says that I’m good, thanks did you check out the new scarves at store 1? Check out my store view), and
(2) display, in real-time and during the session, on the computing device of the member, a portion of a panoramic image corresponding to the realm at the selected location (Siddique, see figure 20 and paragraph 0208, Users can choose to display the views of all members, which will appear on a split-window screen in an exemplary embodiment. Alternatively, they can choose to display a specific member's view on their screen or return to their own view. Members on a shopping trip can switch between views 244 of individual members browsing the common environment or product 243).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bengson with system and method for collaborative shopping, business and entertainment of Siddique, because doing so would make Bengson more efficient in enhancing the user's experience with the system by simulating a real world shopping experience (Siddique, see paragraph 0118).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONG G KIM whose telephone number is (571)270-0619. The examiner can normally be reached Mon-Fri @ 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R. Taylor can be reached on 571-272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHONG G KIM/Examiner, Art Unit 2443                                                                                                                                                                                                        
/GREGORY TODD/Primary Examiner, Art Unit 2443